Citation Nr: 0019540	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-13 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to January 
1947.  He died on November [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to accrued 
benefits for the appellant, widow of the veteran.


FINDINGS OF FACT

1.  In October 1995, the RO received from the veteran a form 
in which he elected to receive VA compensation benefits in 
lieu of military retired pay.

2.  In August 1996, the Board issued two decisions which 
resulted in an increase in the veteran's combined rating of 
VA compensation from 90 percent to a total rating for the 
period from November 16, 1989, to May 15, 1995, or for 
payment purposes from December 1, 1989, to May 30, 1995.

3.  The veteran died on November [redacted], 1997.

4.  No total rating was in effect for a single 
service-connected disability prior to the veteran's death.

5.  Prior to the veteran's death, the RO did not receive from 
the military information needed to calculate the difference 
between military retired pay received for the period December 
1, 1989, to May 30, 1995, and rates of VA compensation in 
effect for the same period and, consequently, no calculation 
of the amount of compensation due was accomplished and no 
payment made prior to the veteran's death.

CONCLUSION OF LAW

1.  The requirements for special monthly compensation under 
section 1114(s) of the statute were not met in this case, and 
no accrued benefits may be derived from section 1114(s).  
38 U.S.C.A. §§ 1114(s), 5121(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350(i), 3.500(g), 3.1000 (1999).

2.  "Periodic monetary benefits" of VA compensation to 
which the veteran was entitled at death under August 1996 
decisions of the Board and which were "due and unpaid" at 
the time of his death cannot be considered accrued benefits 
under VA regulations because those benefits were derived from 
a period of time from December 1, 1989, to May 31, 1995, and 
this period was not within two years immediately prior to the 
veteran's death on November [redacted], 1997.  38 U.S.C.A. § 5121(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.500(g), 3.1000 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran was wounded in combat during World War II and had 
a combined rating of 90 percent in effect from 1947.  
Specifically, a January 1990 rating decision shows 
service-connected conditions and ratings as follows:  60 
percent from February 1, 1947, for enucleation, right eye, 
with chorioretinitis, left eye; 50 percent from February 1, 
1947, for skull loss, partial, 15cm. x 5cm ; 40 percent from 
September 9, 1975, for encephalopathy, post-traumatic, right 
frontal, temporal and parietal region, manifested by epilepsy 
and left hemiparesis, secondary to skull fracture and 
penetrating wound of the brain with retained foreign body; 10 
percent from February 1, 1947, for disfiguring scar, frontal, 
temporal and parietal areas; and a noncompensable rating from 
February 1, 1947, for defective hearing.  A combined rating 
of 90 percent and special monthly compensation on account of 
anatomical loss of only one eye under 38 USC 1114(k) 
("subsection (k)") were in effect from February 1, 1947.

In a December 1990 decision, the Board denied entitlement to 
a total rating based on individual unemployability.

In an October 1995 rating decision, the RO granted increased 
ratings for the eye conditions -- first to 70 percent from 
March 16, 1993, and then to 90 percent from May 15, 1995.  A 
100 percent combined schedular rating was made effective from 
May 15, 1995.

In October 1995, the RO received from the veteran VA Form 21-
651, Election of Compensation in Lieu of Retired Pay or 
Waiver of Retired Pay to Secure Compensation from VA, in 
which the veteran requested that he receive VA compensation 
benefits rather than military retirement pay.  On the form, 
the veteran noted that the amount of gross retired pay he was 
receiving at that time was $1540.00 per month.  A December 
1995 letter from the RO to the veteran shows that the amount 
of VA compensation the veteran was entitled to receive as of 
June 1, 1995, based on an increased rate to 100 percent was 
$2,051.00.

In two separate decisions, dated in August 1996, the Board 
granted an increased rating for service-connected 
encephalopathy, post-traumatic, to 60 percent and, in a 
reconsideration decision in which it sat in the place of the 
December 1990 Board, granted a total rating based on 
individual unemployability.  The September 1996 rating 
decision which implemented the Board decisions granted the 
increased rating of 60 percent for the encephalopathy from 
November 30, 1992.  When this was combined with the 70 
percent rating for the enucleation in effect from March 16, 
1993, as well as all the other ratings, it resulted in a 
combined schedular rating of 100 percent from March 16, 1993, 
rather than from May 15, 1995, as had been assigned in the 
October 1995 rating decision.  Implementing the Board's 
reconsideration decision, the RO granted a total rating based 
on individual unemployability from November 16, 1989, to 
March 15, 1993.  The RO deferred an issue of entitlement to 
special monthly compensation under section 1114(s) of the 
statute pending an advisory opinion of the Director of VA's 
Compensation and Pension Service on the matter.  See 
38 U.S.C.A. § 1114(s) (West 1991).

In September 1996, the RO notified the veteran of the rating 
decision and in its letter explained to him that it was 
withholding some or all of his increased compensation until 
January 1, 1997, so that he would not be double-paid and to 
give the military time to start withholding part or all of 
his retirement pay.  The RO stated that the military would 
tell the RO how much retirement pay the veteran had been 
receiving and then the RO would examine his case to see if 
his compensation was higher than his retired pay and, if so, 
the RO would pay him the difference.  The RO's letter 
suggests that, once the RO got the appropriate information 
from the military about the amount of retired pay the veteran 
had been receiving, the RO would examine whether there was a 
difference from December 1, 1989, the beginning date of 
payment at a rate for a total disability pursuant to the 
award of a total rating based on individual unemployability 
from November 1989.  See 38 C.F.R. § 3.31 (1999).

In February 1997, the RO informed the veteran that it had 
received information from the military regarding his 
retirement pay for the period from December 1, 1995 and had 
made adjustments accordingly.  However, the RO was still 
waiting for information from the military about the amount of 
retired pay received from December 1, 1989, to November 30, 
1995.

In February 1997, the RO received a claim from the veteran 
for special monthly compensation under section 1114(m) or (n) 
on account of the anatomical loss of an eye.  In an April 
1997 rating decision, the RO granted an increased rating to 
100 percent for the service-connected enucleation of the 
right eye with chorioretinitis of the left eye, effective 
January 27, 1997, and granted special monthly compensation 
under section 1114(p) at a rate intermediate between 
subsection (m) and (n) on account of blindness of one eye 
having only light perception and anatomical loss of the other 
eye, effective January 27, 1997.  In the rating decision, the 
RO noted that the issue of entitlement to a higher rate of 
special monthly compensation retroactive to 1989 under 38 USC 
1114(s) was deferred pending an advisory opinion from the 
Director of Compensation and Pension Service.

In April 1997, the RO faxed a request for information about 
the veteran's retired pay from December 1, 1989, to November 
30, 1995, to the Defense Finance and Accounting Service 
(DFAS).  In May 1997, the RO wrote to the veteran and 
notified him of the April 1997 rating decision and stated 
that it was waiting for reply and verification of his retired 
pay from DFAS. 

An undated Request for an Advisory Opinion regarding awarding 
special monthly compensation under section 1114(s) is of 
record.  In paragraph 1 of the Request, the RO provided 
information about the possible effect of Board's August 1996 
decisions with regard to special monthly compensation under 
section 1114(s) including that, in its reconsideration 
decision, the Board "clearly cited evidence that the 
veteran's seizures and blindness render him unemployable."  
In paragraph 2 of the Request, the RO cited a provision of 
the M21-1, i.e., Part VI, 8.06, which the RO stated provided 
as follows:

The service-connected housebound benefit 
is payable to a veteran who has a single, 
service-connected disability rated as 
total and has an additional service 
disability, or combination of 
disabilities, independently ratable at 60 
percent or more.  In addition to total 
ratings for individual unemployability 
(38 CFR 4.16) ratings of 100% under 38 
CFR 4.28, 4.29, and 4.30 of the rating 
schedule may be used as a basis of 
entitlement.

In paragraph 3 of the Request, the RO stated that 
"[e]ffective November 16, 1989, the veteran is entitled to 
60 percent and 40 percent evaluations with a total rating for 
individual unemployability based on these conditions and 
independently ratable at 50 percent and 10 percent 
evaluations.  The RO noted that, under the guidelines of M21-
1, Part VI, 8.06, entitlement to statutory housebound 
benefits appears to be established and that effective March 
16, 1993, the veteran's 60 percent evaluation was increased 
to 70 percent and as a result his combined evaluation was 
increased to 100 percent.  The RO stated that, since 
individual unemployability was no longer an issue with the 
allowance of a total schedular rating effective March 16, 
1993, the basis for "a single, service-connected disability 
rated as total" was no longer for consideration.

In paragraph 4, the RO posed the following questions:

a.  Should statutory housebound benefits 
be granted from [November 16, 1989,] and 
terminated effective [March 16, 1993,] 
with an increased disability resulting in 
decreased benefits?

b.  Should statutory housebound benefits 
be granted effective [November 16, 1989,] 
and continued beyond [March 16, 1993,] 
and, if so, on what basis?  Should 
unemployability be an inferred issue even 
though a total rating based on individual 
unemployability is not for consideration 
due to a combined 100 [percent] 
evaluation?

c.  Should the guidelines under M21-1 
Part VI 8.06 be amended or interpreted 
differently with entitlement to statutory 
housebound benefits not being for 
consideration?

A November 7, 1997, Advisory Opinion of the Compensation and 
Pension Service is of record.  In the opinion, the issue was 
expressed as retroactive entitlement to special monthly 
compensation under 1114(s) based on individual 
unemployability and additional disabilities independently 
rated at 60 percent or more as stated in M21-1, Part VI, 
paragraph 8.16.  It was noted that a total rating based on 
individual unemployability was in effect from November 16, 
1989, to March 15, 1993, when a total schedular disability 
was assigned.  It was also noted that a precedent opinion of 
the VA General Counsel indicated that a total rating based on 
individual unemployability under section 4.16 satisfied the 
requirements of section 1114(s), that this was the basis for 
the language in M21-1, Part VI, para. 8.16, and that the date 
of the General Counsel opinion -- i.e., February 2, 1994,-- 
represented the earliest date that the provision contained 
therein may be applied.  The Director of Compensation and 
Pension Service concluded in the advisory opinion that, since 
a total schedular evaluation was assigned in the veteran's 
case effective March 16, 1993, the General Counsel opinion 
could not be used to establish entitlement to special monthly 
compensation.

In a November 17, 1997, letter the RO informed the veteran 
that special monthly compensation under section 1114(s) for 
the period December 1989 to March 1993 when a total rating 
based on individual unemployability was in effect could not 
be granted because a General Counsel precedent opinion 
allowing a total rating based on individual unemployability 
to meet the requirements of section 1114(s) was not issued 
until February 2, 1994, after the period in question.  
Therefore, the General Counsel opinion could not be the basis 
for an allowance of special monthly compensation 
retroactively from December 1989.

The Board notes that, in VAOPGCPREC 2-94 (Feb. 2, 1994), the 
General Counsel held that the plain language of 38 USC 
1114(s) did not restrict the nature of "total ratings" that 
may serve as the basis of entitlement to the special rate of 
disability compensation under section 1114(s) and therefore a 
temporary total rating under 38 C.F.R. § 4.30 satisfied the 
requirement of a disability rated as "total".  In the 
opinion, the General Counsel also stated that a total rating 
based on individual unemployability under section 4.16 would 
also satisfy the requirement although this particular 
question was not before it at the time.  VA previously had 
restricted the meaning of "service-connected disability 
rated as total" in section 1114(s) to mean a total schedular 
rating from a time shortly after section 1114(s) was enacted 
in 1960.  The implementing regulation in 1962 provided for 
payment under section 1114(s) where a veteran had "a single 
service-connected disability rated as 100 percent under 
regular schedular evaluation and" met certain other 
criteria.  In 1973, the regulation was liberalized to allow 
for payment for those who had a service-connected disability 
evaluated at 100 percent pursuant to the extra-schedular 
provisions of 38 C.F.R. § 3.321(b); however, the language 
used to implement this liberalization was broad, specifically 
eliminating only a total rating based on individual 
unemployability, and could have included temporary total 
ratings under section 4.29 and 4.30 ("a single 
service-connected disability rated as 100 percent without 
resort to individual unemployability") and therefore the 
temporary total ratings were eliminated in a provision of 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1).

The veteran died on November [redacted], 1997.  The appellant, 
widow of the veteran, submitted a claim to the RO for dependency 
and indemnity compensation, death pension, and accrued 
benefits in December 1997.

A December 9, 1997, VA Form 119, Report of Contact, regarding 
a telephone call between VA and the Military Retired Pay 
Center (MRPC), as well as statements faxed that same day, 
provide the information about the amount of retired pay the 
veteran received between December 1989 and November 1995.  
Worksheets in the file, dated December 19, 1997, indicate 
that the difference between the VA compensation to which the 
veteran was entitled and the military retired pay he received 
for period 1989 to 1995 was $27,420.

In a December 1997 rating decision, the RO denied retroactive 
special monthly compensation under section 1114(s) for the 
purpose of accrued benefits.  The rating decision did not 
mention the period November 16, 1989, to March 15, 1993, but 
instead stated that there was no basis to award special 
monthly compensation under section 1114(s) "after" March 
16, 1993.  In another December 1997 rating decision, the RO 
denied the appellant's claims for service connection for the 
cause of death of the veteran and for dependency and 
indemnity compensation under the provisions of section 1318 
of the statute.  A claim for death pension was denied in 
August 1998.

In March 1998, the RO received a notice of disagreement 
(written on a VA Form 9) with the decision to deny accrued 
benefits based on the amount of VA compensation the veteran 
was entitled to receive from 1989 to 1995 above the amount of 
military retired pay he did receive during that period.  The 
appellant stated, essentially, that it took an unreasonable 
amount of time to get the information necessary to calculate 
the amount of benefits due.  The appellant expressed no 
disagreement with the denial of accrued benefits in the 
December 1997 rating decision based on the denial of 
entitlement to retroactive special monthly compensation under 
section 1114(s).

In April 1998, the RO received a statement in which the 
appellant argued that the RO had received the information it 
needed from DFAS to calculate the benefits due for the period 
between 1989 and 1995 by April 1997.  In this statement, the 
appellant requested "review of the rating decision dated 
December 15, 1997, denying payment for accrued benefits".  
The arguments advanced focused on the amount of VA 
compensation to which the veteran was entitled at the time of 
his death which had exceeded the retired pay he had received 
for the period 1989 to 1995 and did not address the denial of 
entitlement to retroactive special monthly compensation under 
section 1114(s) which was the focus of the December 15, 1997, 
rating decision which denied accrued benefits.

In August 1998, a statement of the case was issued in which 
the RO noted that accrued benefits may be paid "no more than 
two years back from the veteran's death" or back to November 
[redacted], 1995, and the RO stated that "[s]ince the veteran's 
award was previously adjusted from June 1, 1995, for a full 
waiver of military retired pay, no accrued benefits are 
payable."  Stated another way in the Reasons and Bases 
section of the statement of the case, "there are no accrued 
benefits due the veteran for the two-year period preceding 
his death."  The RO also noted that the evidence needed to 
adjust the veteran's compensation award for the period 
December 1, 1989, to December 1, 1995, was not received until 
December 9, 1997, several days after the death of the 
veteran.  In September 1998, the appellant perfected an 
appeal to the Board of the denial of accrued benefits.

Analysis.

Accrued benefits are defined by the statute as follows:

(a)  [P]eriodic monetary 
benefits . . . to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at the date of death 
(hereafter . . . referred to as "accrued 
benefits") . . . and due and unpaid for 
a period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows:

 . . . 

(2)  Upon the death of the veteran, 
to . . . 

(A)  The veteran's spouse . . . .

38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 1999).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed.Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  Under 
38 U.S.C.A. § 5121(c), the only requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death."  
38 U.S.C.A. § 5121(c) (West 1991).

The VA regulation which implements the provisions of the 
statute defines the two-year period for which accrued 
benefits may be paid as being the two years immediately 
preceding death:  

[P]eriodic monetary benefits . . . to 
which a payee was entitled at his death 
under existing ratings or decisions, or 
those based on evidence in the file at 
date of death, and due and unpaid for a 
period not to exceed 2 years prior to the 
last date of entitlement as provided in 
[section] 3.500(g) will, upon the death 
of such person, be paid . . . [u]pon the 
death of a veteran to . . . [h]is or her 
spouse.

38 CFR 3.1000(a)(1)(i) (emphasis added).

Section 3.500(g), concerning effective dates for reductions 
and discontinuances, provides:

(g)  Death (38 USC 5112(a), (b))--

(1)  Payee (includes apportionee).  Last 
day of month before death. 

Accrued Benefits Based on Whether the Veteran Was Entitled to
Special Monthly Compensation under Section 1114(s).

With regard to the issue of whether the appellant should 
receive accrued benefits based on whether the veteran was 
entitled at the time of his death to special monthly 
compensation under section 1114(s), the Board notes that 
section 1114(s) requires (1) a veteran who has a 
service-connected disability rated as total; and (2)(a) who 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more; or (2)(b) who, 
by reason of such veteran's service-connected disability or 
disabilities is permanently housebound.  38 U.S.C.A. 
§ 1114(s) (West 1991).  For the purposes of subsection (s), 
"permanently housebound" means "when the veteran is 
substantially confined to such veteran's house (ward or 
clinic areas, if institutionalized) or immediate premises due 
to service-connected disability or disabilities which it is 
reasonably certain will remain throughout the veteran's 
lifetime."

In this case, the VA did not interpret the provision 
"service-connected disability rated as total" to include a 
total rating based on individual unemployability until the 
General Counsel opinion was issued in 1994.  Therefore, the 
veteran was not eligible for special monthly compensation 
under section 1114(s) at the time that a total rating based 
on individual unemployability was in effect in his case, 
i.e., from December 1, 1989, to March 15, 1993, because that 
period was prior to the General Counsel opinion which 
provided such entitlement.  See 38 C.F.R. § 3.114 (1999).  
Moreover, even if a total rating based on individual 
unemployability had met the requirements for "a 
service-connected disability rated as total" in section 
1114(s), the evidence in this case did not indicate that the 
veteran was awarded a total rating based on individual 
unemployability based on the impairment resulting from "a 
single service-connected disability" because, as the RO 
pointed out in its request for an Advisory Opinion to the 
Director of Compensation and Pension Service, the August 1996 
Board Reconsideration decision which granted a total rating 
based on individual unemployability "clearly cited evidence 
that the veteran's seizures and blindness render him 
unemployable" rather than any "single service-connected 
disability".  38 C.F.R. § 3.350(i) (1999).  As the Board 
noted on the last page of its decision, "a preponderance of 
the evidence establishes that the service-connected 
disabilities in combination render it impossible for him to 
obtain or retain substantially gainful employment . . . ."  
August 1996 Board Reconsideration decision at 7.  
Accordingly, the requirements for entitlement to special 
monthly compensation under section 1114(s) for the period 
during which a total rating based on individual 
unemployability was in effect were not met.

Similarly, the requirements for entitlement to special 
monthly compensation under section 1114(s) for the period 
during which a total schedular evaluation was in effect, 
i.e., March 16, 1993, until the time of the veteran's death 
on November [redacted], 1997, were not met because the 100 percent 
schedular evaluation was based on a combination of lesser 
rated service-connected disabilities.  Therefore, there was 
not any "single service-connected disability rated as 100 
percent".  38 C.F.R. § 3.350(i) (1999).  Because the veteran 
was not entitled to special monthly compensation under 
section 1114(s), a derivative claim for accrued benefits 
based on such entitlement must also be denied.

Accrued Benefits Based on Whether the Veteran Was Entitled to
Payment for the Difference between VA Compensation Benefits
To Which He Was Entitled for the Period
December 1, 1989, to May 31, 1995, and the
Amount of Military Retirement Pay He Received During That 
Period.

Approximately fifteen months prior to the veteran's death, 
the Board issued two decisions in August 1996, and the effect 
of those decisions was that the veteran became entitled to a 
total rating based on individual unemployability for the 
period from November 16, 1989, to March 15, 1993, and that he 
became entitled to a total schedular rating a bit earlier 
than he had been entitled to it before the Board's decisions, 
i.e., on March 16, 1993, rather than on May 15, 1995.  Prior 
to the Board's decisions, a 90 percent combined schedular 
rating had been in effect from 1947 to May 15, 1995.  
Therefore, the veteran was entitled to the difference between 
the 90 percent rate of compensation and the 100 percent rate 
for the period from November 16, 1989, to May 15, 1995, which 
for payment purposes was for the period from December 1, 
1989, to May 30, 1995.  38 C.F.R. § 3.31 (1999).

Also prior to his death on November [redacted], 1997, the veteran 
had submitted to the RO in October 1995 VA Form 21-651 on which 
he elected to receive VA Compensation Benefits rather than 
Military Retirement Pay.  Because veterans may not receive 
both payments concurrently under the law, the RO must notify 
the military of an election such as the one the veteran made 
here so that the military may stop payment of the veteran's 
retired pay.  Moreover, the RO must obtain information from 
the military about the amount of retired pay a veteran had 
been receiving from a given effective date so that the RO may 
pay to the veteran the amount of VA compensation 
over-and-above the amount of retired pay received for that 
period, assuming that the amount of VA compensation to which 
a veteran was entitled exceeded the amount of military 
retirement pay he had received for a given period.

In February 1997, the RO informed the veteran that it had 
received information from the military regarding his 
retirement pay for the period from December 1, 1995 and had 
made adjustments accordingly.  However, at the time of the 
veteran's death on November [redacted], 1997, the RO was still 
waiting for information from the military about the amount of 
retired pay received from December 1, 1989, to November 30, 
1995.  The RO received information on December 9, 1997, 
shortly after the veteran's death.  Worksheets in the file 
indicate that the difference between VA compensation to which 
the veteran was entitled at the time of his death for the 
period from December 1, 1989, to November 30, 1995, and the 
military retired pay he received during that period was $27, 
420.  A September 1996 award letter indicates that the RO had 
paid the veteran the difference between VA compensation and 
military retired pay received from June 1, 1995, and so the 
period for which the veteran had not been paid prior to his 
death because the RO did not yet have the information from 
the military was from December 1, 1989, to May 31, 1995.

The first issue which arises in this case with regard to 
whether the appellant is entitled to any accrued benefits 
derived from the compensation benefits to which the veteran 
was entitled as a result of the Board's August 1996 decisions 
is whether the veteran was entitled to "monetary benefits" 
at the time of his death.  He was entitled, as a result of 
the Board's August 1996 decisions, to VA compensation 
benefits which he had elected to receive in 1995 in lieu of 
military retired pay.  If a calculation showed, based on the 
information received from the military, that the military 
retired pay that he had received was less than the rate of VA 
compensation to which he was entitled, he would be entitled 
to payment of VA compensation equal to the difference.

Without a doubt, the veteran, at the time of his death, was 
entitled to VA compensation based on 
"existing . . . decisions" of the Board in August 1996.  
38 U.S.C.A. § 5121(a).  However, because the information from 
the military had not yet been received by the RO at the time 
of his death, it was not clear as of the date of his death 
whether he was entitled to "payment" of any portion of that 
compensation.  Thus, if entitlement to "monetary benefits" 
for the purposes of section 5121 is construed as entitlement 
to "VA compensation", then the veteran here was so 
entitled.  If entitlement to "monetary benefits" is 
construed as entitlement to "payment of VA compensation", 
it was not absolutely certain at the time of his death that 
he was so entitled.

The Board concludes, for the following reasons, that the 
veteran in this case was entitled to "monetary benefits" 
for the purposes of section 5121 even if that term were 
strictly construed to mean "payment of VA compensation".  
First, evidence in the file at the time of his death -- 
specifically, the amount of military retired pay that the 
veteran declared he had been receiving on his election form -
- indicated that the amount of VA retired pay he had received 
was less than the rate of VA compensation for the same 
period, and therefore it was reasonably certain that the 
veteran was entitled to payment of VA compensation.  Second, 
the General Counsel held in a somewhat similar situation 
where a veteran entitled to pension benefits had not 
submitted a yearly eligibility verification report (EVR) 
prior to the date of his death that "[a]ccrued pension 
benefits may be allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the date of a veteran's 
death permitted prospective estimation of unreimbursed 
medical expenses, regardless of whether unreimbursed medical 
expenses were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death."  VAOPGCPREC 12-94 
(May 2, 1994); see also Conary v. Derwinski, 3 Vet. App. 109, 
111 (1992) (Steinberg, J., concurring) (noting that the Board 
had interpreted the statute's requirement that there be 
"evidence in the file at [the] date of death" to be 
satisfied where a surviving spouse was able to establish that 
the EVR submitted after death reflected unreimbursed medical 
expenses that were reasonably estimable because previous EVRs 
showed them to be recurring and, therefore, predicable).  
Because in this case it was reasonably estimable prior to his 
death that the veteran would be entitled to payment of some 
amount of compensation, although the exact amount was 
unknown, the Board concludes that the veteran was entitled to 
"monetary benefits" for the purpose of section 5121 at the 
time of his death and evidence received after his death 
merely clarified the amount of monetary benefits to which he 
was entitled.

The second issue which arises in this case with regard to 
whether the appellant is entitled to any accrued benefits 
derived from the compensation benefits to which the veteran 
was entitled as a result of the Board's August 1996 decisions 
is whether the "monetary benefits" to which the veteran was 
entitled at the time of his death were "periodic" monetary 
benefits.  At the time of his death, the veteran was entitled 
to "monetary benefits" based on "existing ratings or 
decisions", namely, the Board Reconsideration decision of 
August 1996 and the implementing September 1996 rating 
decision which granted a total rating based on individual 
unemployability for the period from December 1989 to March 
1993.  The August 1996 Board Reconsideration Panel sat in the 
place of the December 1990 Board panel that had denied a 
total rating based on individual unemployability.  Had the 
December 1990 Board granted the total rating based on 
individual unemployability, the monetary benefits to which 
the veteran would have been entitled would have been paid on 
a "periodic" basis.

However, the nature of the August 1996 Board Reconsideration 
decision was such that, despite the legal fiction of sitting 
in the place of the December 1990 Board, the Board actually 
rendered its decision in August 1996 and therefore the 
"periodic monetary benefits" which were "due and unpaid" 
for a period beginning in December 1989 would actually be 
paid retroactively in a lump sum to the veteran once the RO 
calculated the amount owed for that period.  See VAOGCPREC 
89-90 (Aug. 27, 1990) ("[I]nstead of a review limited to the 
question of whether the previous [Board] section erred, the 
earlier decision is vacated and is replaced with a decision 
by an expanded section."); Boyer v. Derwinski, 1 Vet. App. 
531, 535 (1991) (holding that the Board is required to 
proceed in a case under reconsideration as though the initial 
panel decision had never been rendered).  Despite the 
necessity in this case of a retroactive lump sum payment, the 
Board concludes that the benefits being paid were, 
nevertheless, "periodic" benefits and not akin to one-time 
payments such as an automobile purchase assistance payment 
which the Court has held is not "periodic" and cannot 
qualify as an accrued benefit.  Gillis v. West, 11 Vet. App. 
441, 443 (1998).

The third issue which arises in this case with regard to 
whether the appellant is entitled to any accrued benefits 
derived from the compensation benefits to which the veteran 
was entitled as a result of the Board's August 1996 decisions 
is whether the appellant is precluded from receiving the 
"periodic monetary benefits" to which the veteran was 
entitled at death and which were "due and unpaid" at the 
time of his death because those benefits were derived from a 
period of time from December 1, 1989, to May 31, 1995, and 
this period is not within two years prior to the veteran's 
death on November [redacted], 1997.  Although in Marlow v. West, 
12 Vet. App. 548, 551 (1999), the United States Court of Appeals 
for Veterans Claims (Court) cited to section 5121 and a 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998) for the proposition that the 
"two years" for which the statute limits payment of accrued 
benefits refers to the two years "immediately preceding the 
veteran's death", as the Board noted above, the statute does 
not restrict the two-year period for which benefits may be 
paid to the two years immediately preceding death.  The 
statute merely states that accrued benefits are periodic 
monetary benefits "due and unpaid for a period not to exceed 
two years" without stating anything further about when the 
two-year period transpired.  38 U.S.C.A. § 5121(a) (West 1991 
& Supp. 1999).  In Haines, the Federal Circuit described the 
two-year period as having transpired "prior to the veteran's 
death" but did not state that the two-year period 
necessarily referred to those two years which transpired 
"immediately" prior to the veteran's death.  Haines, 154 
F.3d at 1300.  As the Board noted above, the Federal Circuit 
stated in Zevalkink that accrued benefits "are sums owing to 
the veteran for prior periods . . . ."  Zevalkink, 102 F.3d 
at 1242.

Nevertheless, as the Board noted above, although the statute 
does not specify that the two-year period must be the two 
years immediately preceding the veteran's death, implementing 
VA regulations do.  38 C.F.R. § 3.500(g), 3.1000 (1999).  
Although in Felix v. West, 12 Vet. App. 500, 501-02 (1999), 
the Court has asked for additional briefing by the Secretary 
on certain questions including, "What is the authority for 
asserting that accrued benefits are limited to the benefits 
due the veteran only in the two years immediately preceding 
his death?", at this time, the Board is bound by the 
regulations of the department in deciding the appeals that 
come before it.  38 U.S.C.A. § 7104(c) (West 1991).  
Accordingly, the Board concludes that the appellant is 
precluded under VA regulations from receiving the "periodic 
monetary benefits" to which the veteran was entitled at 
death under the August 1996 decisions of the Board and which 
were "due and unpaid" at the time of his death because 
those benefits were derived from a period of time from 
December 1, 1989, to May 31, 1995, and this period was not 
within two years immediately prior to the veteran's death on 
November [redacted], 1997.  38 C.F.R. §§ 3.500(g), 3.1000 (1999).


ORDER

Entitlement to accrued benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

